Medicare program; reimbursable costs for services; pend-ency of claim in another court. — On November 23, 1973 the court issued the following order:
This case is before the court on defendant’s motion for summary judgment based on the fact that prior to filing this suit on August 30, 1973, the plaintiff filed suit on an identical claim on November 13,1972, in the United States District Court for the Eastern District of New York against the Secretary of the Department of Health, Education and "Welfare. The District Court suit was dismissed for lack of jurisdiction on April 2, 1973, but on plaintiff’s appeal, the U.S. Circuit Court of Appeals for the Second Circuit reversed *713the decision of the District Court in Kingsbrook Jewish Medical Center v Richardson, No. 73-1552 (October 15, 1973), and held that the District Court had jurisdiction of the case. The case is pending in the District Court at the present time.
It appearing to the court that inasmuch as the plaintiff has pending in another court a suit against the United States involving the identical claim involved in the instant suit, this court does not have jurisdiction of plaintiff’s suit by reason of 28 U.S.C. § 1500 (1964).
Accordingly, defendant’s motion for summary judgment is granted and plaintiff’s petition is dismissed.